Title: To George Washington from James McHenry, 5 October 1798
From: McHenry, James
To: Washington, George



My dear General
War Department 5th Octbr 1798

I had the honour to receive last night your letter dated the 30th of Sepr Ulto.
I have reason to beleive that the information it contains is well founded. It would be a real and might produce the most extensive & lasting bad consequences, were the army to be composed of men who have heretofore opposed the government & its measures, and beleived in French professions and infallibility. I have a number of applications from and in favour of such characters, and shall use all the means in my power to have those only appointed in whom their generals & the country can place the greatest confidence. With sincere respect and attachment I have the honour to be Your Ob. & hble St

James McHenry

